Citation Nr: 0420776	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-32 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Harry S. Truman Memorial 
Veterans Hospital in Columbia, Missouri


THE ISSUE

Entitlement to a powered wheelchair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran had active duty from October 1945 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Harry S. Truman Memorial Veterans 
Hospital in Columbia, Missouri that denied the veteran's 
claim for a powered wheelchair.

In March 2004, the veteran testified at a hearing conducted 
by the undersigned Veterans Law Judge at the Regional Office 
in St. Louis, Missouri.


REMAND

At his hearing, the veteran testified that his VA primary 
care physician suggested that the veteran obtain a motorized 
wheelchair and referred the veteran for review.   However, 
although there is an October 2003 VA physical therapy consult 
of record, the veteran's VA clinical records prior to this 
consult are not of record.  VA's duty to assist the veteran 
includes obtaining relevant medical records and a thorough 
and contemporaneous medical examination in order to determine 
the nature and extent of the veteran's disability.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

Furthermore, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) are applicable to this appeal.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and includes new notification 
provisions.  Here, VA has not issued a letter that satisfies 
the requirements of the VCAA with regard to duties to notify 
and assist with regard to obtaining a powered wheelchair.  

Therefore, the case is remanded to the VA Medical Center for 
the following actions:

1.  The VA Medical Center must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  The notice must inform 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.  

2.  The VA Medical Center should then 
conduct any necessary development brought 
about by the veteran's response and issue 
a supplemental statement of the case, if 
necessary.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

